Citation Nr: 0409394	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  99-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for a skin condition on 
a direct basis or as a result of exposure to herbicides.

4.  Entitlement to service connection for loss of teeth on a 
direct basis or as a result of exposure to herbicides.

5.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for heart disease.

6.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a duodenal ulcer. 

7.  Entitlement to an increased evaluation for residuals of 
posttraumatic stress disorder (PTSD), currently rated as 50 
percent disabling, from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty from October 
1966 to May 1969, including service in Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

The veteran had a personal hearing with a hearing officer at 
the RO in June 1999.  In addition, the Board remanded the 
veteran's claims in January 2001 in order to obtain treatment 
records and conduct VA examinations.    

The issue of the entitlement to an increased evaluation for 
residuals of posttraumatic stress disorder (PTSD), currently 
rated as 50 percent disabling, from an initial grant of 
service connection is the subject of the REMAND section 
below.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Hypertension is first shown more than one year after the 
veteran's separation from service, and is not shown to be 
related to that service.

3.  Chronic bronchitis is first shown more than one year 
after the veteran's separation from service, and is not shown 
to be related to that service.

4.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to herbicides while in 
active service.

5. Neither a claimed skin condition nor loss of teeth are 
diseases for which service connection can be presumed due to 
an association with exposure to herbicide agents.

6.  The veteran does not have any current residuals of a skin 
condition. 

7.  Loss of teeth of an unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

8.  An unappealed RO decision dated in December 1997, of 
which the veteran was notified of during the same month, 
found that the veteran was not entitled to service connection 
for a heart disease.
 
9.  Additional evidence submitted since the December 1997 
rating decision does include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for heart disease.   

10.  Heart disease is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.

11.  An unappealed RO decision dated in December 1997, of 
which the veteran was notified of during the same month, 
found that the veteran was not entitled to service connection 
for a duodenal ulcer.
 
12.  Additional evidence submitted since the December 1997 
rating decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for ulcers.   


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A skin condition was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


4.  Loss of teeth was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.381 (2003).

5.  As new and material evidence has been submitted since the 
RO's December 1997 rating decision, the requirements to 
reopen the veteran's claim of service connection for heart 
disease have been met.  38 U.S.C.A § 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2001). 

6.  Heart disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

7.  As new and material evidence has not been submitted since 
the RO's December 1997 rating decision, the requirements to 
reopen the veteran's claim of service connection for ulcers 
have not been met.  38 U.S.C.A § 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders - such as cardiovascular-renal 
disease, including hypertension and organic heart disease as 
well as ulcers and bronchiectasis - may be presumed to have 
been incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service Connection for Hypertension

The veteran contends that he currently suffers from 
hypertension due to active service and that service 
connection for his cardiovascular disability is appropriate.  
After a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim for service connection of hypertension must fail.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment of hypertension.  An 
October 1966 induction examination report showed that the 
veteran's heart was marked as normal and listed a blood 
pressure reading of 132/70.  A May 1969 separation 
examination report showed that the veteran's heart was marked 
as normal and listed a blood pressure reading of 130/69.  

Private treatment records first show a diagnosis of 
hypertension in November 1981.  The November 1981 treatment 
note from Dr. Bordeaux listed a blood pressure reading of 
140/80.  Additional private treatment records from Dr. 
Nolewajka dated from March 1988 to November 1993 show blood 
pressure readings of 130/80 in August 1990, 120/80 in May 
1991, and 152/92 in November 1993.  A November 1991 emergency 
room report showed that the veteran had a blood pressure 
reading of 116/80.  A March 1997 private treatment note 
listed a blood pressure reading of 158/87.

Treatment records from the River Valley Heart Center noted 
that the veteran had suffered from orthostatic hypotension, 
which was currently resolved and listed blood pressure 
readings of 125/70 in July 2001 and 108/70 in October 2001.   

An October 2002 VA examination report listed a diagnosis of 
well-controlled hypertension.  The report listed a blood 
pressure reading of 115/50.  The examiner noted that the 
veteran stated he began having a history of hypertension in 
1985.  The veteran stated that he suffered from occasional 
headaches, vomiting, and visual disturbances.  

In the May 2003 addendum to the October 2002 VA examination 
report, the examiner again listed a diagnosis of "known 
history of hypertension".  Upon review of the veteran's 
entire record, the examiner opined that the veteran developed 
hypertension after separation from service.  The examiner 
further noted that "it would not be at least as likely as 
not" that any of the veteran's diagnosed cardiovascular 
disabilities would be related to any disease or injury 
incurred during service.    

The Board acknowledges the veteran's complaints of 
hypertension.  In a June 1999 personal hearing transcript, 
the veteran stated that he believed he had experienced blood 
pressure symptoms during service.  However, the veteran has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between active military service and his current 
cardiovascular disability.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between active service and his current 
complaints of hypertension.  Statements submitted by the 
veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2003).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).  

In this case, competent medical evidence of record does not 
show that the veteran's current residuals of hypertension are 
etiologically related to his active service.  Service medical 
records do not reflect that the veteran suffered from 
hypertension while in service.  Hypertension was not shown to 
a degree of 10 percent disabling within a year after active 
service, and, therefore, cannot be presumed to have been 
incurred during service.  The October 2002 VA examination 
report and May 2003 addendum as well as private treatment 
records do not provide any competent medical evidence that 
the veteran's current residuals of hypertension are 
attributable to his period of active military service.  The 
Board finds that service connection for hypertension is not 
warranted.

Service Connection for Chronic Bronchitis

The veteran contends that he currently suffers from 
bronchitis due to active service and that service connection 
for his respiratory disability of bronchitis is appropriate.  
After a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim for service connection of chronic bronchitis must fail.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment of chronic bronchitis.  

Private treatment notes dated in July 1990 from the Cooper 
Clinic show the first diagnosis of bronchitis of record.  It 
was noted that the veteran coughs up material to clear his 
lungs every morning and that his lungs have a few squeaking 
rhonchi bilaterally.  Treatment records dated in November 
1993 listed diagnoses of both asthmatic bronchitis and 
chronic bronchitis.  An additional treatment note from Cooper 
Clinic dated in January 1994 noted that the veteran had 
chronic bronchitis due to smoking.  Pulmonary function test 
results dated in June 2001 showed that the veteran had a 
moderate ventilatory defect due to obstructive lung disease 
with mild reduction of vital capacity. 

In an October 2002 VA examination report, the veteran's 
symptoms were listed as chronic cough with production of 
white to yellow sputum.  It was noted that the veteran had no 
hemoptysis or anorexia and that he was able to walk 30 feet 
before experiencing shortness of breath.  An October 2002 
chest X-ray report listed an impression of chronic 
obstructive pulmonary disease.  Pulmonary function test 
results also dated in October 2002 stated that the veteran 
suffered from severe obstructive lung defect.  The examiner 
listed diagnoses of chronic pulmonary obstructive disease and 
continued chronic tobacco abuse.  In addition, the examiner 
opined in the October 2002 report that the veteran's 
respiratory difficulties "have and continue to be as a 
result of his chronic tobacco abuse". 

In this case, competent medical evidence of record does not 
show that the veteran's claimed disability of chronic 
bronchitis is etiologically related to his active service.  
Service medical records do not reflect that the veteran 
suffered from bronchitis while in service.  A respiratory 
disability was not shown to a degree of 10 percent disabling 
within a year after active service, and, therefore, cannot be 
presumed to have been incurred during service.  The October 
2002 VA examination report as well as private treatment 
records also do not provide any competent medical evidence 
that the veteran's claimed disability of chronic bronchitis 
is attributable to his period of active military service.  
The Board finds that service connection for chronic 
bronchitis is not warranted.

Service Connection for a Skin Condition as a Result of 
Exposure to Herbicides

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2003); 38 U.S.C.A. 
§ 1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001).  Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  

The veteran's claim was filed in January 1998.  Prior to 
December 27, 2001, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 
2001).  The change in the statute, discussed above, is on its 
face is more liberal than the statute previously in effect.  
Under the facts of the veteran's case, however, it is no more 
favorable.  Under the current statute, the veteran is 
presumed to have been exposed to herbicide agents based on 
the fact of his service in Vietnam during the specified 
period.  However, that presumption is not dispositive of the 
claim, as the veteran does not have a disease or disorder for 
which a presumption of service connection arises.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.   See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2003). A veteran who served in the Republic of Vietnam shall 
be presumed to have been exposed to herbicide.  See 38 
U.S.C.A. § 1116 (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
See 38 C.F.R. § 3.309(e) (2003).  The Board notes that Type 2 
diabetes was added to the list of disabilities effective July 
9, 2001.  See 66 Fed. Reg. 23166 (May 8, 2001).  Chronic 
lymphocytic leukemia was added effective October 16, 2003.  
See 68 Fed. Reg. 59,540 (October 16, 2003).  The RO did not 
include these disabilities in the most recent supplemental 
statement of the case.  As neither of these disabilities is 
at issue in this case, the Board concludes that its 
consideration of these amendments is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.   See 38 C.F.R. § 
3.307(a)(6)(ii) (2003).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

The veteran contends that he currently suffers from a skin 
condition as a result of inservice events, specifically 
exposure to herbicides.  After a review of the evidence, the 
Board finds that his contentions are not supported by the 
record, and that his claim for entitlement to service 
connection for a skin condition is not warranted.  

The veteran contends that during active service in Vietnam, 
he was exposed to herbicides, which led to his current 
claimed skin disability.  Under the new law cited above, 
exposure to herbicide agents is presumed, as the record shows 
that the veteran was enroute to Vietnam in March 1968 and 
enroute to the United States in May 1969, with service in the 
Republic of Vietnam beginning in April 1968.  However, the 
medical evidence does not demonstrate that the presence of 
the veteran's claimed skin disability is attributable to such 
exposure.  

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of a skin condition.  

In a November 2002 VA examination, the veteran complained 
that he had suffered from "an episodic skin rash along the 
web spacing of his feet" since service, which included 
symptoms of itching and pain during a flare-up.  It was noted 
in the report that the veteran did not have any current 
symptoms at the time of the examination.  The examiner stated 
that the veteran had no evidence of rashes, ulcerations, or 
fungal-type diseases and listed a diagnosis of resolved tinea 
pedis in the examination report.    

In a June 1999 hearing transcript, the veteran stated that he 
had suffered from a rash on his feet during service in 
Vietnam as well as since separation from service.  

Based on the veteran's active service in Vietnam and 38 
U.S.C.A. § 1116, the Board accepts that the veteran was 
exposed to herbicides.  However, the veteran's claimed skin 
condition is not a condition enumerated under 38 C.F.R. § 
3.309(e).  Consequently, the veteran is not entitled to a 
presumption that his current skin disability is due to 
herbicide exposure.  Without the benefit of the presumptive 
provisions of 3.307 and 3.309, the veteran must submit 
competent medical evidence establishing a connection between 
the presumed exposure to herbicides in Vietnam and his 
current claimed skin disability.  Medical evidence of record 
does not show that the veteran suffered from a skin condition 
due to exposure to herbicide agents during active service. 
The veteran has not submitted any other evidence beyond his 
own contentions that his claimed skin disability is in any 
way related to exposure to herbicides.  The Board finds that 
the veteran's claim for service connection for a skin 
condition due to herbicide exposure must be denied on this 
basis.

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994). Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a skin condition.  In this case, there is no 
competent medical evidence of record showing that the 
veteran's claimed skin disability has been related to his 
period of active service.  His  service medical records are 
void of any complaint, treatment, or diagnosis of a skin 
condition.  In addition, the November 2002 VA examination 
report was also void of any evidence that the veteran's 
claimed skin condition was related to active service.  

As the preponderance of the evidence establishes that the 
veteran's current claimed skin disability is not related to 
his military service, the veteran's claim of service 
connection for a skin condition must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection of a skin 
condition is not warranted.

Service Connection for Loss of Teeth as a Result of Exposure 
to Herbicides

The veteran contends that his current dental disability is 
due to exposure to Agent Orange.  As discussed above, the 
veteran has presumed exposure to herbicide agents under the 
new law, cited above, as he was on active duty in Vietnam 
during the Vietnam era.  However, the evidence does not 
demonstrate that the presence of the veteran's claimed 
disability of loss of his teeth is attributable to such 
exposure.  

The veteran's service dental records are void of any 
complaint, treatment, or diagnosis of loss of teeth.  His 
initial dental examination dated in October 1966 showed that 
the veteran was missing multiple teeth upon his induction 
into active service including #1, 2, 16, 17, 31, 32.  It was 
also marked on the examination report that the veteran had 
restorable carious teeth including #7, 9, and 19.  The 
examiner marked the type of exam as 3 and noted a dental 
classification of 3.  In the May 1969 separation examination 
again noted most of the same missing teeth including #16, 17, 
31, and 32 as well as identified teeth # 14 and 30 as 
restorable.       

In an October 2002 VA dental examination, the veteran stated 
that he had few dental problems as a child and that he began 
to suffer from toothaches while in Vietnam.  It was further 
noted in the report that the veteran did not see a dentist 
during his foreign service in Vietnam and that there had been 
a six-month wait to see the dentist at that time.  During the 
examination, the veteran stated that he smoked one-pack per 
day of cigarettes and consumed large amounts of alcohol both 
during his tour of duty as well as afterward.  

Upon review the veteran's service dental records and claims 
file, the examiner noted in the October 2002 report that the 
veteran did not seek dental care until several years after 
service.  The examiner stated that the veteran's service 
dental records indicated that he had dental decay in eight 
teeth as well as possible active periodontal disease during 
his initial service dental examination in 1966.  It was also 
noted in the report that the veteran had some teeth 
identified as missing prior to entering service.     

The examiner reported that the veteran had only two remaining 
teeth #22 and 27, which were both in need of extraction, and 
that he had ill-fitting upper and lower dentures.  It was 
noted that the veteran had limitation of inter-incisal motion 
and bilateral TMJ popping.  Substantial atrophy of the 
mandibular ridge was also noted in the October 2002 report.  
The examiner opined that he did not know of a "correlation 
between dental decay (loss of teeth) and Agent Orange 
exposure".  It was further stated that the veteran loss his 
teeth at an early age but that "his lack of dental care both 
before and after discharge, along with his tobacco and 
alcohol abuse, are the likely contributors". 

In a June 1999 hearing transcript, the veteran stated that he 
had not seen a dentist during service in Vietnam.  

The Board finds that the veteran's claim for service 
connection for loss of his teeth due to herbicide exposure 
must be denied on this basis.  The veteran is not entitled to 
presumption of service connection due to herbicide agent 
exposure.  Loss of teeth and dental decay are not included in 
the list of enumerated diseases under 38 C.F.R. § 3.309 (e) 
to trigger service connection due to the presumption of 
herbicide exposure.  See 38 C.F.R. § 3.309 (e) (2003).  As 
noted above, without the benefit of the presumptive 
provisions of 3.307 and 3.309, the veteran must submit 
competent medical evidence establishing a connection between 
the presumed exposure to herbicides in Vietnam and his 
current dental disability.  Medical evidence of record does 
not show that the veteran suffered from loss of his teeth due 
to exposure to herbicide agents during active service.  The 
October 2002 VA examination report describes the veteran's 
current dental disability symptomatology but does not show 
that it is etiologically related to his period of active 
service.  

As noted above, the regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994). 
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

The Board acknowledges statements submitted by the veteran in 
the June 1999 personal hearing transcript, which maintain 
that he suffers from a current dental disability that is 
related to events that occurred during active service.  
However, none of these statements have shown that the veteran 
has the medical expertise that would render competent 
statements as to the relationship between his military 
service and his current dental disability.  These opinions 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between events incurred 
during service and the veteran's current dental disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Statements submitted by the veteran qualify as competent lay 
evidence.  See 38 C.F.R. § 3.159(a)(2) (2003).  Statements 
from the veteran can be used only to provide a factual basis 
upon which a determination could be made that a particular 
injury occurred in service, not to provide a diagnosis or a 
medical opinion linking that in-service disease or injury to 
a current disability.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).

Competent medical evidence, see 38 C.F.R. § 3.159(a)(1) 
(2003), is considered more probative than competent lay 
evidence.  Therefore, the Board finds that the medical 
evidence of record, which does not indicate that the 
veteran's current dental disability is related to his active 
military service, is more probative than the veteran's own 
lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for loss of teeth.  In this case, there is no 
competent medical evidence of record showing that the 
veteran's current dental disability has been related to his 
period of active service.  The veteran's service medical 
records are void of any complaint, treatment, or diagnosis of 
loss of his teeth.  In addition, the examiner in the October 
2002 VA dental examination report explicitly stated that the 
veteran's loss of teeth at an early age was caused by 
contributing factors like alcohol abuse, tobacco abuse, and 
lack of dental care.  

As the preponderance of the evidence establishes that the 
veteran's current dental disability is not related to his 
military service, the veteran's claim of service connection 
for loss of teeth must be denied.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the veteran's claim of 
service connection for loss of teeth is not warranted. 

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  Each missing or defective tooth and each disease of 
the investing tissues will be considered separately in 
determining service connection.  See 38 C.F.R. § 3.381 
(2003). 

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  See 38 C.F.R. § 3.381(c) (2003).  


Under 38 C.F.R. § 3,381(d), the following principles apply to 
dental conditions noted at entry and treated during service:  
(1) Teeth noted as normal at entry will be service- connected 
if they were filled or extracted after 180 days or more of 
active service.  (2) Teeth noted as filled at entry will be 
service- connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  (3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 
180 days or more after such a tooth was filled will be 
service-connected.  (4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.  (5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment during service.  
(6) Teeth noted as missing at entry will not be service-
connected, regardless of treatment during service.  See 38 
C.F.R. § 3.381(d) (2003).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in- service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  See 38 C.F.R. § 
3.381(e) (2003).

Under 38 C.F.R. § 17.161, there are various categories of 
eligibility for VA outpatient dental treatment.  Class I 
eligibility pertains to veterans having a compensable 
service-connected dental condition. Class II dental treatment 
eligibility extends to one-time correction of noncompensable 
service- connected dental conditions. Class III dental 
treatment eligibility extends to a veteran who has a dental 
condition which is professionally determined to be associated 
with and aggravating an established service-connected 
disability. Other categories of VA dental treatment 
eligibility include veterans with a service-connected dental 
condition resulting from a combat wound or other service 
trauma (Class II(a)); former prisoners of war (Classes II(b) 
and II(c)); veterans having service-connected conditions 
rated 100 percent (Class IV); certain Chapter 31 vocational 
rehabilitation trainees (Class V); and those having dental 
conditions which are clinically determined to be complicating 
a medical condition currently being treated by the VA (Class 
VI).  See 38 C.F.R. § 17.161 (2003).

In this case, the veteran is not entitled to service 
connection for his claimed dental condition of loss of teeth 
for treatment purposes under 38 C.F.R. § 3.381.  Dental 
evidence of record does not indicate that the veteran 
received any treatment during active service other than 
routine examinations in October 1966, July 1967, and May 
1969.  After evaluating the veteran's noted dental condition 
at the time of enlistment, lack of treatment during service, 
and noted dental condition upon separation of service, the 
Board finds that the veteran is not entitled to service 
connection based the applicable criteria of 38 C.F.R. § 3.381 
discussed above.

II.  New and Material Evidence

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

New and Material Evidence for Entitlement to Service 
Connection for Heart Disease

In December 1997, the RO denied the veteran entitlement to 
service connection for heart disease on the basis that his 
claim was not well-grounded as the disability was not 
incurred in or aggravated by active service.  The veteran was 
notified of the RO's December 1997 rating decision as well as 
his procedural and appellate rights by a letter in the same 
month.  

The veteran petitioned to reopen his claim for entitlement to 
service connection for heart disease in January 1998.  In 
August 1998, the RO determined that new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for heart disease had not been submitted.  The 
veteran was notified of the RO's August 1998 rating decision 
as well as his procedural and appellate rights by a letter in 
the same month.   

The Board recognizes that the RO classified the issue on 
appeal as one of basic entitlement to service connection for 
heart disease.  However, the December 1997 decision is final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  Therefore, the issue is actually 
whether new and material evidence has been submitted since 
the last final decision.  The RO, in denying the current 
claim, did so on the basis that new and material evidence had 
not been submitted to reopen the claim, despite the way the 
issue itself was characterized.  

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the last final rating decision in 
December 1997 is considered new, as it was not previously of 
record.  The evidence received includes statements from the 
veteran, testimony from a June 1999 hearing transcript, 
private treatment records, hospital and emergency room 
treatment records, records from the Social Security 
Administration, and a VA examination report with addendum.  

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the December 1997 
rating decision is new and material.  
The Board concludes that the additional evidence includes 
evidence that is new and material, specifically because the 
examiner in the October 2002 VA examination report and May 
2003 addendum both lists the veteran's current diagnosed 
cardiovascular conditions as well as describes the 
relationship between the veteran's current disability of 
heart disease and active military service.  Thus, there is 
now competent medical evidence as to whether the veteran's 
claimed disability is etiologically related to his period of 
active service, which was not previously of record.  This 
evidence is considered material because it bears directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for his current claimed 
cardiovascular disability of heart disease.  

The Board finds that evidence received subsequent to the 
December 1997 rating decision, namely the October 2002 VA 
examination report and May 2003 addendum, is new and 
material.  This evidence does serve to reopen a claim of 
service connection for heart disease.

The Board will next address whether the reopened claim may be 
granted.  Because the veteran has argued both that the claim 
should be reopened and that service connection should be 
granted, the Board finds no prejudice to the veteran in its 
consideration of whether service connection should be 
granted.  Moreover, as shown in the June 2003 supplemental 
statement of the case, the RO has previously considered the 
current claim on its merits, rather than merely considering 
whether the claim should be reopened.  In addition, the 
veteran also gave testimony as to the issue of entitlement to 
service connection for heart disease in the June 1999 
personal hearing transcript.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

Entitlement to Service Connection for Heart Disease 

The veteran contends that he currently suffers from heart 
disease due to active service and that service connection for 
his cardiovascular disability is appropriate.  After a review 
of the evidence, the Board finds that his contentions are not 
supported by the record, and that his claim for service 
connection of heart disease must fail.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment of heart disease.  The 
veteran's October 1966 induction examination report and May 
1969 separation examination report both showed that the 
veteran's heart was marked as normal.

Private treatment records from Dr. Nolewajka dated in 
November 1991 show complaints of chest pain.  Hospital 
treatment records dated in November 1991 show an admitting 
diagnosis of unstable angina.  The hospital discharge summary 
dated in December 1991 shows that the veteran was diagnosed 
with unstable angina and severe coronary artery disease.  
Additional hospital treatment records show that the veteran 
underwent a coronary artery bypass grafting procedure in 
December 1991.  Private treatment notes dated from January 
1992 to February 1994 show that the veteran's coronary artery 
disease was considered stable.  

Treatment records from St. Edward Mercy Medical Center dated 
in April 2001 show that the veteran's echocardiogram results 
noted coronary artery disease and congestive heart failure.  
A June 2001 emergency room report noted that the veteran 
complained of shortness of breath, exertional dyspnea, and 
tightness in his chest upon admission.  It was noted in the 
report that the veteran was suffering from a congestive heart 
failure exacerbation.  A July 2001 hospital discharge summary 
showed diagnoses of congestive heart failure, ischemic 
cardiomyopathy, severe multivessel coronary artery disease, 
hyperlipidemia, chronic obstructive pulmonary disease, and 
mild hypokalemia.  

Additional treatment records from the River Valley Heart 
Center noted that the veteran had suffered from 
ischemic/congestive cardiomyopathy in October 2001.   

In the May 2003 addendum to the October 2002 VA examination 
report, the examiner reviewed the veteran's claims file and 
listed a diagnoses of coronary artery disease, coronary 
artery bypass grafting, myocardial infarction, percutaneous 
transluminal coronary angioplasty, and known history of 
hypertension.  Upon review of the veteran's entire record, 
the examiner opined that the veteran's diagnosed 
cardiovascular disabilities all would be related to his 
cigarette smoking and hypertension.  The examiner also stated 
that "it would not be at least as likely as not" that any 
of the veteran's diagnosed cardiovascular disabilities would 
be related to any disease or injury incurred during service.    

Treatment records from Sparks Regional Medical Center dated 
in August 2003 show that the veteran was admitted after he 
had developed a severe episode of diaphoresis.  Discharge 
diagnoses of acute myocardial infarction, status post balloon 
angioplasty and stent, compensated congestive heart failure, 
and stable coronary artery disease were listed in the August 
2003 report.  Additional hospital treatment records dated in 
August 2003 from Northwest Medical Center show that the 
veteran had recurrent sustained monomorphic ventricular 
tachycardia, ischemic cardiomyopathy, congestive heart 
failure, left bundle branch block, chronic obstructive 
pulmonary disease, status postoperative myocardial 
revascularization surgery, and status postoperative multiple 
stent placements. An October 2003 treatment note from Dr. 
Hernandez detailed that the veteran had an 
electrophysiological study with inductible ventricular 
tachycardia in September 2003 as well as underwent an 
automated intracardiac defibrillator/bi-ventricular pacer 
placement.  

The Board acknowledges the veteran's complaints of chest 
pains.  In a June 1999 personal hearing transcript, the 
veteran stated that he believed he had experienced blood 
pressure symptoms during service.  However, the veteran has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between active military service and his current 
cardiovascular disability.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between active service and his current 
complaints of hypertension.  Statements submitted by the 
veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2003).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).  

In this case, competent medical evidence of record does not 
show that the veteran's current residuals of heart disease 
are etiologically related to his active service.  Service 
medical records do not reflect that the veteran suffered from 
heart disease while in service.  Heart disease was not shown 
to a degree of 10 percent disabling within a year after 
active service, and, therefore, cannot be presumed to have 
been incurred during service.  The May 2003 addendum to the 
October 2002 VA examination report as well as multiple 
private treatment records also do not provide any competent 
medical evidence that the veteran's current residuals of 
heart disease are attributable to his period of active 
military service.  The Board finds that service connection 
for heart disease is not warranted.

New and Material Evidence for Entitlement to Service 
Connection for Ulcers

In December 1997, the RO denied the veteran entitlement to 
service connection for duodenal ulcer on the basis that his 
claim was not well-grounded as the disability was not 
incurred in or aggravated by active service.  The veteran was 
notified of the RO's December 1997 rating decision as well as 
his procedural and appellate rights by a letter in the same 
month.  

The veteran petitioned to reopen his claim for entitlement to 
service connection for a duodenal ulcer in January 1998.  In 
August 1998, the RO determined that new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a duodenal ulcer had not been submitted.  The 
veteran was notified of the RO's August 1998 rating decision 
as well as his procedural and appellate rights by a letter in 
the same month.   

The Board recognizes that the RO classified the issue on 
appeal as one of basic entitlement to service connection for 
ulcers.  However, the December 1997 decision is final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  Therefore, the issue is actually 
whether new and material evidence has been submitted since 
the last final decision.  The RO, in denying the current 
claim, did so on the basis that new and material evidence had 
not been submitted to reopen the claim; despite the way the 
issue itself was characterized.  

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the last final rating decision in 
December 1997 is considered new, as it was not previously of 
record.  The evidence received includes statements from the 
veteran, testimony from a June 1999 hearing transcript, and a 
March 1997 VA treatment record.  

After reviewing the record, the Board concludes that the 
additional evidence is new but not material.  The additional 
evidence is not considered material because there is nothing 
in these reports that would etiologically relate the 
veteran's current claimed ulcer disability with his period of 
active service.  The March 1997 VA treatment record simply 
shows that the veteran is being treated for continued 
gastrointestinal complaints and received an additional upper 
GI series.  The June 1999 hearing transcript as well as the 
veteran's statements continue to assert what he has claimed 
since his earlier attempt to obtain service connection, that 
his current claimed disability of ulcers began during active 
service and that he was treated in 1970 just after separation 
from service for ulcers.  The alleged treatment records 
pertaining to ulcers in 1970-1971 were requested.  However, 
the treatment provider stated that there were no records at 
the facility under those dates for the veteran.  This 
evidence does not bear directly and substantially upon the 
issue of whether the veteran is entitled to service 
connection for his current claimed disability of ulcers.  In 
addition, the additional new evidence by itself or in 
connection with other evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

After reviewing the record, the Board concludes that the 
evidence, namely the VA outpatient treatment record and 
hearing transcript, is new but not material.  It is not so 
significant that that it must be considered in order to 
fairly decide the merits of the claim.  No additional 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
ulcer disability.  The Board finds that the evidence received 
since December 1997 is not material and does not serve to 
reopen a claim for entitlement to service connection for 
ulcers.

III. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for multiple conditions 
including ulcers, hypertension, heart disease, chronic 
bronchitis, loss of teeth, and a skin condition.  The veteran 
has not indicated the existence of any pertinent evidence 
that has not already been requested, obtained, or attempted 
to be obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, the RO sent the veteran a letter dated in 
October 2002, which notified the veteran of the type of 
evidence necessary to substantiate his claims.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The October 2002 letter from the RO also explicitly informed 
the veteran about the information and evidence he is expected 
to provide.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  
The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by an October 2002 letter sent to 
him by the RO.  In addition, the veteran sent in multiple 
statements in February and June 2003, which noted that he had 
no other evidence to submit.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In February 2004, the Board received additional private 
treatment records pertaining to the veteran's claims for 
service connection.  However, upon obtaining new evidence, 
the Board is now required to remand the veteran's claim to 
the agency of original jurisdiction (AOJ) or obtain a waiver 
of AOJ review from the veteran.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  In 
February 2004, the veteran's representative submitted a 
waiver of AOJ consideration of newly obtained additional 
evidence and requested that the Board proceed with the 
veteran's appeal.  Therefore, in accordance with the 
instructions given by the Court, the Board is allowed to 
consider additional evidence without remanding the veteran's 
case to the AOJ for initial consideration after receiving a 
waiver of AOJ consideration from the appellant.

In this case, the October 2002 letter sent by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

As noted above, the Court's decision in Pelegrini held, in 
part, that notice required by 38 U.S.C. § 5103(a) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
August 1998 prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.   

The Board acknowledges that the October 2002 letter was sent 
to the veteran after the RO's August 1998 rating decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided -- and appealed -- years before the VCAA 
was enacted.  As the case had already proceeded far 
downstream from the application for service connection of a 
pulmonary disorder, providing the section 5103(a) notice then 
-- as the Court noted in Pelegrini -- would largely nullify 
the purpose of the notice.  As there could be no useful 
purpose for providing a section 5103(a) notice under the 
circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error.  Indeed, the Court seems to 
state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.


ORDER

Service connection for hypertension is denied.

Service connection for chronic bronchitis is denied.

Service connection for a skin condition on a direct basis or 
as a result of exposure to herbicides is denied.

Service connection for loss of teeth on a direct basis or as 
a result of exposure to herbicides is denied.

New and material evidence has been submitted in order to 
reopen a claim for entitlement to service connection for 
heart disease.

Entitlement to service connection for heart disease is 
denied.  

New and material evidence has not been submitted in order to 
reopen a claim for entitlement to service connection for a 
duodenal ulcer. 




REMAND

The file contains a VA Form 9 appeal to the Board dated in 
July 1999, concerning the August 1998 rating decision, which 
denied the veteran's claim for entitlement to service 
connection for PTSD.  In a June 2003 rating decision, the RO 
granted the veteran service connection for PTSD and assigned 
a 50 percent rating effective from January 13, 1998.  The 
record suggests that the veteran has appealed the June 2003 
rating decision that granted the veteran service connection 
for PTSD and assigned a 50 percent disability rating.  A 
November 2003 statement from the veteran's representative 
addressed the issue of increased ratings for the veteran's 
PTSD disability.  The November 2003 statement is considered a 
timely Notice of Disagreement to the June 2003 rating 
decision.  The record before the Board does not contain a 
Statement of the Case (SOC) pertaining to the issue of 
entitlement to an increased evaluation for residuals of PTSD, 
currently rated as 50 percent disabling, from an initial 
grant of service connection.   

A review of the veteran's claims folder does not indicate 
that a statement of the case (SOC) has been issued for this 
increased rating claim.  See 38 C.F.R. § 19.26 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, in such circumstances, that the Board is to remand 
the claim to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should furnish the veteran and his 
representative with an SOC pertaining to 
his claim of entitlement to an increased 
evaluation for residuals of PTSD, 
currently rated as 50 percent disabling, 
from an initial grant of service 
connection.  Concomitant with such 
action, the RO should advise the veteran 
and his representative of the statutory 
period of time within which the veteran 
must furnish VA with a substantive appeal 
on this issue, in order to perfect his 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



